A. D. KENAMOND, Judge.
Motors Insurance Corporation, by a claim filed under shortened procedure on June 18, 1951, seeks an award for the sum of $176.31, which amount was expended to repair an automobile owned by Arthur Wingrove, of Powhatan, Ohio, and damaged to that extent when it was struck by a W. Va. national guard truck, while said automobile was parked on 32nd street, in Bellaire, Ohio, on December 9, 1950. Motors Insurance Corporation makes this claim as subrogee of the car owner by reason of an insurance policy theretofore entered into.
The circumstances surrounding the accident damaging the Wingrove automobile, and the facts out of which the claim arose, were fully determined by the adjutant general’s department and reported to the court of claims.
M-24 tank belonging to Hq. Hq. & Sv. Co., 197th Tank Bn (Med), W. Va. national guard, at the time driven by Eugene *60Day, member of the unit, was being pulled by another tank driven by Lt. James Summers. A ten-ton wrecker was out in front leading the convoy and was forced, by oncoming traffic, to stop after turning east off Guernsey street onto 32nd street, in Bellaire, Ohio. The tank Day was driving stopped at a slight angle when Lt. Summers’ tank was forced to stop. When the latter tank was able to proceed again, the slight jerk in gaining forward momentum swung the rear end of the Day tank to the right and into the left rear bumper and fender of automobile driven by Mrs. Margaret Wingrove, wife of the owner. A thorough investigation of the accident was completed by Lt. Summers on December 11, 1950, when he interviewed the car owner and his wife, patrolman George Busch, of the Bellaire police department, and two other witnesses who were standing on 32nd street at the time the Day tank bumped the Wingrove car.
The car was repaired at Beam Motor Sales, Moundsville, West Virginia, whose estimate in the amount of $176.31, including tax, is attached to the adjutant general’s report on claim.
The adjutant general’s department having concurred in this claim and recommended an award therefor under the shortened procedure provision of the court act, and the attorney general having approved the claim, an award is hereby made in the amount of one hundred seventy-six dollars and thirty-one cents ($176.31) in favor of Motors Insurance Corporation.